Citation Nr: 0616320	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  98-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1976 to 
December 1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 RO rating 
decision that continued a 10 percent rating, each, for right 
and left knee chondromalacia, effective June 17, 1993.  The 
same rating decision denied service connection for an 
acquired psychiatric disorder, for migraine headaches, and 
for sinusitis.  

In April 1998, the  appellant filed a Notice of Disagreement 
(NOD) with the denial of the claims for d service connection 
.  In August 1998, the veteran filed an NOD with the ratings 
and effective date assigned for the knee disabilities.   The 
RO issued a Statement of the Case (SOC) addressing all these 
issues in September 1998.  In an October 1998 substantive 
appeal (via a VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the RO did not mention the claims for increase; 
however, he later submitted a letter in February 1999 that 
the Board accepts as a timely substantive appeal on those 
issues.

In April 1999, the appellant testified during a hearing 
before  RO personnel; ; a transcript of the hearing is of 
record. In November 1999, the RO issued a hearing officer's 
decision and an SSOC reflecting the continued denial 
continuing the denials of the claims on appeal.

In November 1999, the appellant filed a statement in which he 
withdrew his appeal as to the claims for service connection 
and the effective date claim; hence, the only matters 
remaining on appeal are the claims for higher ratings for 
disability of each knee, as set forth on the title page.  

In August 2004 the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for further development.  
After accomplishing the requested action, the RO continued 
the denial of the claim (as reflected in the November 2005 
Supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.

As a final preliminary matter, the Board notes that, in July 
2004, the appellant submitted a letter to the Board that 
appears to raise a claim for an effective date back to the 
date of his discharge from service for all of his service-
connected disabilities.  As this matter has not been 
adjudicated by the RO, it is not properly before the Board; 
accordingly, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Chrondromalacia of each knee is characterized by 
complaints pain, particularly on prolonged use; however, the 
appellant has exhibited essentially normal range of knee 
motion, even with pain, and there is no objective indication 
of any significant, additional functional loss during flare-
ups or with repeated use of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, Diagnostic Codes 5019, 
5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, Diagnostic Codes 5019, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

Through the September 1998 SOC, and the SSOCs of February 
1999, November 1999, January 2004, and November 2005, the RO 
notified the appellant and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, the appellant was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also notes that, following the August 2004 remand, 
the RO (via the AMC) sent notice letters to the appellant in 
August 2004 and November 2004 that satisfy the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the AMC notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The AMC identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the August 2004 letter stated "if you 
have any evidence in your possession that pertains to your 
claim please send it to us."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  This is logical, since the rating decision on 
appeal was issued prior to enactment of the VCAA.  Moreover,  
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant.  
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006)).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  In this regard, the 
Board points out that the post-remand notice letters of 
August and November 2004 notified the appellant what was 
needed to substantiate the claims as well as the evidence 
that had been considered, and the appellant was afforded 
another  opportunity to respond before the case was 
readjudicated in November 2005.  Neither in response to those 
letters nor at any other point during the penance of this 
appeal has the appellant informed the RO of the existence of 
any evidence that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

More recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court indicated that, in rating cases a 
claimant must be informed of the rating formula for all 
possible schedule ratings for the applicable rating code.  
This was accomplished in the SOC and SSOCs, which is 
sufficient under Dingess/Hartman.   The Court also stated 
that VA notice must include information regarding the 
effective date that may be assigned, and in this case the 
appellant and his representative have been provided the 
applicable criteria.  See the February 1998 rating decision, 
which explained that the effective date of rating was based 
on the date of  claim, and that there was no basis for 
assignment of an earlier date.  The Board also points out 
that neither the appellant nor his representative has 
challenged any effective date, and no effective date is being 
assigned in the Board's consideration of the current matters.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO has obtained the appellant's service medical 
records and post-discharge VA medical treatment records 
dating from October 1995 to October 2004; the appellant has 
not identified any other medical providers who may have 
relevant records.  The appellant was afforded VA medical 
examinations of the knees in October 1994, September 1997, 
October 1998, February 2000, April 2003, December 2004, and 
September 2005, and the reports of those examinations are of 
record.  Also of record is the transcript of the veteran's RO 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence in connection with either 
claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on each of the claims on appeal.
 
II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 ( 1994).  

Historically, in a rating action of April 1985, the RO 
granted service connection and assigned a 0 percent rating 
for chondromalacia of the right and left knees.  In March 
1995, the RO assigned a 10 percent rating for each knee, 
effective June 17, 1993, under the criteria of DC 5257.  An 
RO rating action of February 1998 continued the ratings of 10 
percent for each knee under the criteria of DC 5299-5019.  
The Board notes that the appellant has separate service 
connection for subluxation and instability of both knees, 
each rated as 10 percent disabling under DC 5257.

Under the provisions of DC 5019 (bursitis), the disability is 
rated under the criteria applicable for limitation of motion 
of the affected part.  In this case, the disability is rated 
under the criteria for limitation of motion of the knee; i.e. 
DC 5260 (limitation of extension) and 5261 (limitation of 
flexion). 

For VA rating purposes, full flexion of the knee is 140 
degrees.  38 C.F.R. § 4.71 Plate II;  Arnesen v. Brown, 8 
Vet. App. 432, 439 (1995).  Under DC 5260, limitation of 
flexion to 45 degrees is rated at 10 percent, limitation of 
flexion to 30 degrees is rated at 20 percent, and limitation 
of flexion to 15 degrees is rated at 30 percent.

For VA rating purposes, full extension of the knee is to 0 
degrees.  Id.  Under DC 5261, limitation of extension to 10 
degrees is rated at 10 percent; limitation of extension to 15 
degrees is rated at 20 percent; limitation of extension to 20 
degrees is rated at 30 percent; limitation of extension to 30 
degrees is rated at 40 percent; and limitation of extension 
to 45 degrees is rated at 50 percent.  

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated  in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the evidence in light of the pertinent criteria, 
the Board finds that no higher rating is assignable for 
either knee on any basis.  

In his testimony before the RO and in the documents he has 
submitted to VA, the appellant has asserted that his service-
connected left and right knee disorders have increased in 
severity over time. The Board finds that the medical evidence 
of record does document that the appellant's chondromalacia 
of each knee has become progressively more severe; that 
notwithstanding, the objective findings simply does not 
support a rating greater than 10 percent for either knee.  

VA medical examinations in October 1994, September 1997, 
October 1998, and February 2000 generally showed normal 
extension, and slight limitation of flexion not to a degree 
compensable under the rating schedule.  During the 
examinations the appellant consistently complained of pain 
aggravated by use, and especially by negotiating stairs.  The 
examiners generally described some tenderness to palpation, 
but didn't provide any further comments as to pain.  

On VA medical examination in April 2003, the appellant 
complained of frequent locking of the knees, with resulting 
severe pain and occasional swelling.  On examination, both 
knees had normal extension to 0 degrees; right leg flexion 
was to 105 degrees and left leg flexion was to 95 degrees, 
with reported stiffness at limit of motion but no reported 
pain.  Repetitive motion did not cause pain, but the 
appellant could not squat.  X-rays revealed  no degenerative 
changes.

During a VA medical examination in December 2004, the 
appellant reported constant pain in both knees, without 
accompanying weakness, but with fatigability by the end of 
the day.  He also described stiffness in the morning and 
"rare" complaints of heat and redness.  The appellant 
reported that his knee pain became worse after 30 minutes of 
walking or standing, or after descending stairs, but no 
additional loss of motion consequent to such flare-ups.  On 
examination, the appellant had full range of motion in both 
knees (0 degrees extension to 130 degrees flexion).  The 
examiner noted that patellar grind was positive, but the 
ligaments of both knees were intact and knee flexor and 
extensor strength was full graded 5/5.   

During a VA medical examination in September 2005 (the most 
recent examination of record), the appellant reported 
constant knee pain not relieved by cortisone injections.  He 
reported a usual pain level of 3-4/10, occasionally rising to 
7-8/10 once or twice per week, and usually lasting one to two 
days.  On examination, the range of motion for both knees was 
extension to 0 degrees (representing normal extension) and 
flexion to 100 degrees without pain and to 120 degrees with 
some pain (representing some limitation of flexion due to 
pain, but not compensable under DC 5260).  The examiner noted 
no swelling, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The examination included reference to a September 
2005 X-ray that revealed an impression of osteoarthritis of 
both knees, which the examiner indicated was most likely to 
be post-traumatic degenerative joint disease of both knees. 

Based on review of the evidence above, the Board finds that 
there is simply no objective evidence that either the 
appellant's right or left knee meets the schedular for any 
rating greater than 10 percent.  As noted above, the 
appellant's range of motion, even when limited by pain, is 
not within the compensable range; hence, the current 10 
percent disability assigned awarded for each knee based on 
limited motion adequately compensates the veteran for pain on 
use, as well as the weakness and fatigability that the 
veteran has reported.  The Board also points out that there 
is no objective evidence that, even with flare-ups or with 
repeated use, the veteran's pain (or any other symptom noted) 
is so disabling as to warrant assignment of any higher 
rating.  In this regard, the Board points out that neither 
the VA medical examinations nor VA clinical notes include 
objective evidence of any additional functional loss upon 
which to base a higher rating pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca. 

The Board also points out that, given the September 2005 
comments, a change in diagnosis to degenerative joint disease 
of each knee would not change the above-referenced analysis 
in any way, since arthritis is evaluated on the basis of 
limited motion of the knee (see Diagnostic Code 5003), which 
has already been considered, above.  

Like the RO, the Board has also considered the applicability 
of alternative DCs to evaluate each knee disability, but 
finds no alternative DC for application.  DC 5256 (ankylosis 
of the knee) is not applicable because the evidence does not 
show that the knee is ankylosed.  DCs 5258 (dislocation of 
semilunar cartilage), 5259 (removal of semilunar cartilage), 
5262 (nonunion or malunion of tibia and fibula) and 5263 
(genu recurvatum) are similarly not for application because 
the evidence does not show that the appellant has any of 
those conditions.  As noted above, the veteran already has 
been granted separate ratings, under DC 5257, for recurrent 
subluxation or lateral instability; hence, that diagnostic 
code is not for application in evaluating the disabilities 
currently under consideration.

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent, each, for service-connected 
chondromalacia of the right knee and left knees must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

A rating in excess of 10 percent for chondromalacia of the 
left knee is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


